Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE MUTUAL FUNDS TRUST The Eaton Vance Building 255 State Street Boston, MA 02109 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Mutual Funds Trust (the Registrant) (1933 Act File No. 2-90946) certifies (a) that the forms of prospectuses and statements of additional information dated March 1, 2009 used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 139 (Amendment No. 139) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 139 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-09-000139) on February 26, 2009: Eaton Vance Cash Management Fund Eaton Vance Money Market Fund Eaton Vance Dividend Income Fund Eaton Vance International Equity Fund Eaton Vance Large-Cap Core Research Fund (formerly Eaton Vance Equity Research Fund) Eaton Vance Structured Emerging Markets Fund (formerly Eaton Vance Emerging Markets Income Fund) Eaton Vance Diversified Income Fund Eaton Vance Government Obligations Fund Eaton Vance High Income Opportunities Fund (formerly Eaton Vance High Income Fund) Eaton Vance Low Duration Fund Eaton Vance Floating-Rate Fund Eaton Vance Floating-Rate & High Income Fund Eaton Vance Floating-Rate Advantage Fund Eaton Vance Emerging Markets Local Income Fund Eaton Vance Global Macro Fund Eaton Vance International Income Fund Eaton Vance Strategic Income Fund Eaton Vance Tax-Managed Dividend Income Fund Eaton Vance Tax-Managed Equity Asset Allocation Fund Eaton Vance Tax-Managed International Equity Fund Eaton Vance Tax-Managed Mid-Cap Core Fund Eaton Vance Tax-Managed Multi-Cap Growth Fund Eaton Vance Tax-Managed Small-Cap Fund (formerly Eaton Vance Tax-Managed Small-Cap Growth Fund) Eaton Vance Tax-Managed Small-Cap Value Fund Eaton Vance Tax-Managed Value Fund EATON VANCE MUTUAL FUNDS TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Secretary Date: March 2, 2009
